Case 2:18-cv-14244-JEM Document 77 Entered on FLSD Docket 03/08/2019 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT PIERCE DIVISION

Case No. 18-14244-Civ-MARTINEZ/Maynard

 

PAMELA B. STUART,
Plaintiff,
v.

CATHERINE S. RYAN,

DEBORAH A. STUART,

TENNIS TOWNHOUSES
CONDOMINIUM ASSOCIATION, INC.,
JEFFREY R. SMITH, and

STATE OF FLORIDA,

Defendants.

 

 

DEFENDANTS CATHERINE S. RYAN AND DEBORAH A. STUART’S REPLY TO
PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE

Pursuant to S.D.Fla. L.R. 7.1(c), Defendants Catherine S. Ryan and Deborah A. Stuart
hereby reply to Plaintiff's Opposition to Defendants’ Motion to Strike.

Although Plaintiff purports to argue that her February 14, 2019 reply brief was not
unauthorized, she cites nothing to support that proposition. Instead, Plaintiff addresses whether
her initial objections, which she sought leave to late-file on January 24, 2019, were too long. In
defending the length of her objections, Plaintiff quotes selectively from S.D.Fla. M.J.R. 4(b) in
an attempt to bolster her incorrect claim that “responses to a Magistrate Judge’s proposed
findings, recommendations or report . . . are authorized without page limit.” Doc, 76 at 2. What
the rule actually says — just two sentences beyond the portion that Plaintiff included in her brief —
is that “[a]bsent prior permission from the Court, no party shall file any objections or responses

to another party’s objections exceeding twenty (20) pages in length.” S.D.Fla. M.J.R. 4(b)
Case 2:18-cv-14244-JEM Document 77 Entered on FLSD Docket 03/08/2019 Page 2 of 3

(emphasis added). Accordingly, as argued by Defendants, Plaintiffs objections were not merely
untimely and meritless, they were also unacceptably long.

More to the point of the instant motion to strike, this Court’s rules do not authorize the
filing of a reply brief such as the one that Plaintiff submitted three weeks ago. See, e.g., Fuentes
vy. Sec. Forever LLC, No. 16-20483-civ, 2017 WL 3207775, at *5 (S.D. Fla. July 28, 2017)
(granting motion to strike because “there is no authority that supports the filing of a reply to a
response to objections”). Plaintiff's opposition offers nothing to the contrary.

Dated this 8" day of March, 2019.

 

Respectfully submitted,

/s/ C. Douglas Vitunac

 

C. DOUGLAS VITUNAC, ESQ.
Florida Bar No. 0028598
COLLINS BROWN BARKETT, CHARTERED.
Attorneys for Defendants Catherine S. Ryan
& Deborah A. Stuart
756 Beachland Boulevard
Vero Beach, Florida 32964-3686
(772) 231-4343
dvitunacpleadings@verolaw.com
Case 2:18-cv-14244-JEM Document 77 Entered on FLSD Docket 03/08/2019 Page 3 of 3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 8" day of March, 2019, I electronically caused the

 

foregoing document to be filed with the Clerk of Court using CM/ECF. I also certify that the
foregoing document is being served this day on Plaintiff pro se Pamela B. Stuart and all counsel
of record via transmission of Notices of Electronic Filing.

/s/ C. Douglas Vitunac

 

C. DOUGLAS VITUNAC, ESQ.
Florida Bar No. 0028598
COLLINS BROWN BARKETT, CHARTERED.
Attorneys for Defendants Catherine S. Ryan
& Deborah A. Stuart
756 Beachland Boulevard
Vero Beach, Florida 32964-3686
(772) 231-4343
dvitunacpleadings@verolaw.com
